Citation Nr: 9906528	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1985.

In an August 1993 decision the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
a low back disorder on the grounds the veteran's current low 
back disability was not incurred in or aggravated during 
service.  This action is now before the Board following a 
September 1996 rating decision, in which the regional office 
(RO), applying the provisions of 38 C.F.R. § 3.156(a) and 
(c), reconsidered its earlier decision, but denied the 
veteran's claim on the entire record.  



REMAND

In his written argument, the veteran's representative 
requested an independent medical opinion as to the likelihood 
of a relationship between the veteran's active duty trauma 
and his current low back disorder.  Overall, the Board agrees 
that additional development of the record is needed in order 
to determine the underlying medical issues to enable the 
Board to render a final determination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board is of the opinion that a 
VA specialist examination would be the most appropriate 
action at this time.  Accordingly, the case is REMANDED to 
the RO for the following development:

1.   The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any current back disorder.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify any disorder 
present in the veteran's low back.  
He/she is further requested to render an 
opinion as to the etiology and onset of 
any disorder present, specifically 
whether it is more likely, less likely, 
or at least as likely as not that each 
currently diagnosed low back disorder is 
related to the veteran's in-service back 
injury and complaints of back pain.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

2.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder in light of all the evidence.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






